751 F.2d 809
MICHIGAN ACADEMY OF FAMILY PHYSICIANS, et al., Plaintiffs-Appellees,v.BLUE CROSS AND BLUE SHIELD OF MICHIGAN and Richard S.Schweiker, Secretary of Health and Human Services,Defendants-Appellants.
No. 81-1202.
United States Court of Appeals,Sixth Circuit.
Nov. 5, 1984.

Leonard R. Gilman, U.S. Atty., Michele Coleman Mayes, Asst. U.S. Atty., Detroit, Mich., Thomas Stuber, Atty.  (argued), Dept. of Health & Human Services, Baltimore, Md., for defendants-appellants.
Alan Gilchrist (argued), Frimet, Bellamy & Gilchrist, Detroit, Mich., for plaintiffs-appellees.
Before:  JONES, Circuit Judge;  PECK and BROWN, Senior Circuit Judges.

ORDER

1
This case is before this court on remand from the Supreme Court of the United States.  The Supreme Court, after granting certiorari, vacated the judgment of this court and remanded for reconsideration in light of Heckler v. Ringer, --- U.S. ----, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984), which was announced subsequent to the filing of our opinion herein.


2
We conclude that the principles stated by the Supreme Court in Heckler v. Ringer require us to find that the federal courts lack jurisdiction over the present case, and therefore remand the cause to the United States District Court for the Eastern District of Michigan with instructions to dismiss.


3
It is so ordered.


4
Opinion on reconsideration, 6th Cir., 757 F.2d 91.